Citation Nr: 1618523	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  06-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the January 2005 rating decision, service connection for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS) and polysubstance dependence was granted and assigned a 10 percent disability rating, effective June 20, 2003.  Subsequently, the RO assigned higher ratings of 30 percent for the period from April 18, 2005, through March 29, 2012, and 50 percent for the period from March 30, 2012, forward.  In October 2013, the Board denied entitlement to higher ratings for PTSD with depressive disorder NOS and polysubstance dependence and remanded the issue of entitlement to a TDIU.  Accordingly, the issue of entitlement to a TDIU is the only issue before the Board.

A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: PTSD with depressive disorder NOS and polysubstance dependence, rated 50 percent disabling; Hepatitis C, rated noncompensable; scar, residuals of shrapnel wound of the left leg, rated noncompensable; his combined disability rating is 50 percent.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW


The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Letters dated in February 2006 and March 2006 notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  In particular, the March 2006 letter notified him of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, his claim was readjudicated in the July 2015 SSOC, curing any timing defect.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and relevant post-service VA treatment records and private medical records in furtherance of his claim. 

The Board remanded the Veteran's claim in March 2013 and October 2013.  The Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a Board hearing before a member of the Board.  He failed to report to the Board hearings that were scheduled; accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

In the October 2013 Board remand, the TDIU claim was remanded to afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2015).  In scheduling the examination, the Veteran was notified in a May 2015 letter that a failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015); see also SSOC dated July 2015. 

The Veteran was scheduled for VA examinations in May 2015 and June 2015, to which he failed to appear.  His failures to attend these examinations were noted in the July 2015 SSOC.  The Veteran has not provided good cause for his failure to appear for his scheduled examinations.  See 38 C.F.R. § 3.655.  Consequently, evidence that could have been material to the outcome of the Veteran's claim could not be obtained and the claim on appeal must be adjudicated on the evidence of record.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that there has been substantial compliance with the October 2010, March 2013, and October 2013 Board remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

Here, the Veteran is service-connected for the following disabilities: PTSD with depressive disorder NOS and polysubstance dependence, rated 50 percent disabling; Hepatitis C, rated noncompensable; scar, residuals of shrapnel wound of the left leg, rated noncompensable; his combined disability rating is 50 percent.
Accordingly, the Veteran fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).  The claim must therefore be considered on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.

Thus, the question currently before the Board is limited to whether the evidence reflects that the Veteran's service-connected disabilities precludes him from the ability to secure or follow a substantially gainful employment requiring referral to the Director of Compensation and Pension for extra-schedular consideration of TDIU.

The Veteran claims that his inability to secure or follow a substantially gainful occupation is due to his service-connected PTSD with depressive disorder NOS and polysubstance dependence and Hepatitis C.  The Veteran does not contend and the evidence does not reflect that his service-connected scar, residuals of shrapnel wound of the left leg renders him unable to secure or follow a substantially gainful occupation.  Thus, the Board will not discuss further his service-connected scar, residuals of shrapnel wound of the left leg.

Turning to the evidence, in a June 2003 Vet Center intake and summary report, the Veteran described his difficulty in maintaining employment, due to his inability to take orders from others and that he does not respond to authority figures.  He stated that he is a self-employed as painter; he indicated that he pursued painting because he could do that on his own.  The assessment was that the Veteran had moderate to severe symptoms of PTSD.

During an October 2003 PTSD examination, the Veteran reported a work history as a self-employed painter and that he currently clears land in exchange for $400 a month and a place to live.  

In a July 2004 lay statement, the Veteran's friend indicated that the Veteran's difficulty in respecting authority figures and PTSD symptoms "make him unemployable."  

In November 2004, the Veteran was afforded a VA general examination, he reported that he was employed part-time as a care taker of property and was compensated $100 weekly.  The VA examiner noted the Veteran's Hepatitis C was initially diagnosed in 2001.  The examiner stated that the Veteran had abnormal liver test results, which could be due to his drug and alcohol addictions.   The VA examiner stated that the Veteran has been in recovery from drug and alcohol addiction for seven years and opined that he is unemployable due to his mental status and Hepatitis C. 

In the Veteran's April 2005 application for increased compensation based on unemployability, he indicated that he is unable to secure or maintain gainful occupation due to his service-connected PTSD and Hepatitis C.  He reported a work history as a bar tender in 1976, a truck driver in 1981, and a painter from 1990 to 1991.  He stated that he was last employed full-time in 1991 as a house painter. 

In a May 2005 mental health intake, the Veteran reported depression and fatigue.  He denied any hospitalization for his physiatric disability.  He stated that he clears land in exchange for a place to live.  The VA treatment provider opined that the Veteran's abilities to work with abstractions appeared intact. 

At a July 2005 VA examination, the Veteran reported that he last worked in 2001, and that he was unable to work due to body aches and fatigue.  The Veteran indicated that he oversees an area of land in exchange for a place to live.  The examiner reviewed the claims file, interviewed the Veteran, documented his PTSD symptoms, and opined that his PTSD symptoms would not preclude him from obtaining employment.  The VA examiner explained that the Veteran is able to manage his finances and that he is awarded funds. 

In a February 2006 statement, the Veteran stated that he last worked in 1990, as a self-employed painter.  
In a December 2006 statement, the Veteran reported that his PTSD prevents him from employment as a painter.  

In an April 2007 statement, the Veteran's former military Chaplain indicated that he understood the Veteran's symptoms caused him problems in employment situations, especially in dealing with authority figures.

In June 2007, the Veteran was afforded a VA examination to determine the severity of his service-connected Hepatitis C.  The Veteran reported that his weight was stable and that he was able to eat.  He indicated that he is unable to maintain employment because he becomes fatigue, particularly following a full day of work.  The VA examiner stated that the Veteran has a current viral Hepatitis C infection.  An ultrasound showed normal liver function and there was no evidence of cirrhosis.  The VA examiner noted that although the Veteran reported fatigue, he has not received treatment for his Hepatitis C. 

In an April 2011 VA treatment report, the Veteran reported that he was doing better than he was at his last appointment.  He indicated that he was eager to enroll in the compensated work therapy (CWT) program, and was hopeful that he could find an apartment for him and his wife. 

In a July 2011 VA treatment record, the Veteran's treating psychotherapist noted that his mental health appears to be stable.  There were financial and housing concerns.  He was staying at a shelter for homeless veterans, but stated that he is anticipating finding an apartment within the month.  He reported that he completed forklift training, but was doubtful that he would find employment. 

Also in July 2011 VA treatment records, the Veteran again reported that he completed forklift training.  He stated that his previous occupation, painting, was too hard on his body and that painting may lead him to relapse.  The VA treatment provider noted that the Veteran was in substance abuse recovery and that he was medically cleared with restrictions to attend compensated work therapy (CWT).  The VA treatment provider explained that the Veteran required special accommodations regarding his ability to work due to his reported low back pain, decreased strength in his left hand and wrist that may require a brace.  

At the March 2012 VA examination, the Veteran reported that he was not employed and that his last steady employment was in 2001 or 2002.  He explained that he experiences weakness and fatigue, which he attributed to his liver.  He stated that he had no motivation to do things because of the fatigue.  He indicated that when he works for a few days, he becomes tired for two weeks.  The Veteran reported that he completed forklifting school and obtained a certificate in 2011.  Additionally, he stated that he worked odd jobs, most recently in 2011 as a truck driver.  He reported that he attended an outpatient substance abuse clinic (OSAC) in 2011.  He denied any hospitalized for his mental health.  He indicated that helps care for his wife and works at a soup kitchen once a week. 

The March 2012 VA examiner commented that the Veteran described an inconsistent work history.  He "worked as a painter for several years.  Could not recall exactly when he last worked."  The examiner noted that the Veteran was medically cleared to attend work training, which would help him find employment, but the Veteran responded that he was advised that he should not take part in that program while his appeal for disability was pending.  

The March 2012 VA examiner diagnosed the Veteran with PTSD with depressive disorder NOS and polysubstance dependence, noting his symptoms are mild but chronic.  The VA examiner opined that the Veteran had mild psychosocial impairments as a result of his PTSD.  His depressive symptoms resulted in moderate impairment in functioning, and that his depressive symptoms were related to current stressors-his housing situation, unemployment, wife's health problems, and health problems-rather than related or secondary to his PTSD.  The March 2012 VA examiner opined that his symptoms cause occupational and social impairment with reduced reliability and productivity.  Th examiner concluded that he reported moderate depressive symptoms, and was still using substances, which increase his level of impairment.

VA treatment records show a problem list noting a diagnosis of cirrhosis of the liver in November 2012.  See, e.g., VA treatment records date in June 2014.  

The Board finds that the November 2004 VA examiner's opinion that the Veteran is unemployable due to his service-connected PTSD and Hepatitis C is of no probative value.  The November 2004 VA examiner provided no rationale for his opinion; he failed to explain how the Veteran's service-connected disabilities impact his ability to secure or maintain gainful occupation.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)(holding a mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

Similarly, the Board acknowledges the lay statements of record that suggest that the Veteran is unable to secure or maintain gainful employment due to his service-connected disabilities, namely PTSD.  However, the Board finds that these statements are of little probative as these statement failed to provide an explanation how the Veteran's service-connected disabilities impact his ability to maintain employment.  Id.  The Board finds that the lay statements of record are outweighed by the July 2005 and March 2012 VA examiners who opined that the Veteran's PTSD does not preclude him from maintain gainful occupation.  The July 2005 and March 2012 VA examiners were able to review the claims files, the Veteran's history, interview the Veteran, and document the current severity of his symptoms.  

Throughout the appeal period, the Veteran claims that he has been unemployed.  However, during the Veteran's VA examinations and treatment visit, he has reported periods of short-term employment.  As pointed out by the March 2012 VA examiner, the Veteran has described an inconsistent work history.  For instance, in June 2003, the Veteran reported that he currently was a self-employed painter.  In other instances, he reported that he was last employed as a painter in 1991.  See, e.g., Veteran's stated dated February 2006.  Further, he stated that he is employed as a care-taker of land and compensated $400 a month and a place to live.  Conversely, he has reported that he clears land in exchange for a place to live.  Most recently, he indicated that he works odds jobs and was a truck driver in 2011.  See VA examination report dated March 2012.  Although, the evidence demonstrates intermittent periods of short-term employment; the Veteran has maintained employment throughout the appeal period.  Moreover, the evidence fails to show, except for the November 2004 VA opinion, that the Veteran is unable to secure or maintain gainful occupation due to his service-connected disabilities.  In fact, the July 2005 and March 2012 VA examiners specifically noted that the Veteran's PTSD does not preclude him from maintain gainful occupation.  Global Assessment of Functioning Scale (GAF) scores on these examinations were 52 and 63, reflecting a mild to moderate impairment.  GAF scores during the claim period were mostly in the 50s, which reflect moderate psychiatric impairment and does not approximate total industrial impairment.  

Crucially, the evidence reveals that the Veteran was cleared for work training with restrictions and special accommodations as to his ability to work.  His special accommodations were due to his non-service-connected disabilities such as his back and wrist.  Notably, the July 2011 nurse practitioner did not find that the Veteran's service-connected disabilities impacted his ability to maintain and secure employment. 

The Board acknowledges that the Veteran has reported certain physical symptoms such as weakness and fatigability to his service-connected disabilities.  However, such symptoms are considered by the current disability ratings.  See Van Hoose, supra.  Furthermore, VA treatment providers and the June 2007 VA examiner have not found that the Veteran's weakness and fatigue are related to any of his service-connected disabilities.  Indeed during the June 2007 VA examination for his liver, the Veteran reported fatigue and weakness; however, the VA examiner did not find that it was related to his Hepatitis C or a service-connected disability.  Furthermore, although the Veteran has complained of fatigue and weakness he has obtained a certification in forklifting and was able to secure employment as a truck driver in 2011.  Additionally, the evidence reflects that he is able to help care for his wife and works at a soup kitchen once a week.  See VA examination report dated March 2012.  The evidence of records does not support a conclusion that his service-connected disabilities alone made him unemployable for the period under consideration.  Thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation.

Based on a review of the entire evidence of record, to include the lay statements, the Veteran's statement, and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are of such severity so as to preclude all substantially gainful employment.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


